IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Americans for Fair Treatment, Inc.,   :
                    Appellant         :
                                      :
                   v.                 :     No. 1618 C.D. 2015
                                      :
Philadelphia Federation of Teachers,  :
Local 3, AFL-CIO; The School District :
of Philadelphia; and School Reform    :
Commission                            :


                                      ORDER


            NOW, January 17, 2017, having considered appellant’s application for

reargument en banc and appellee Philadelphia Federation of Teachers, Local 3,

AFL-CIO’s answer in response thereto, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge